 
 
I 
111th CONGRESS
1st Session
H. R. 1451 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2009 
Mr. Shuster (for himself and Mr. Brady of Pennsylvania) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, to allow an exception for the weight limits for certain towing trucks. 
 
 
1.Tow truck exceptionSection 127 of title 23, United States Code, by adding at the end the following: 
 
(i)Tow truck exception 
(1)In generalSubject to paragraph (2), the vehicle weight limitation set forth in subsection (a) shall not apply to a tow truck that removes a disabled vehicle from the Interstate System and transports such vehicle to an appropriate storage or repair facility of not more than 100 miles from the point where such disablement occurred. 
(2)Combined weight limitationA tow truck removing a disabled vehicle under paragraph (1) may not exceed 150,000 pounds gross combined weight.. 
 
